Citation Nr: 0800058	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  03-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for cirrhosis of the 
liver as secondary to or proximately caused by the veteran's 
service-connected diabetes mellitus.

2. Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan, that denied service connection for 
cirrhosis of the liver and for a TDIU.  In May 2004 and 
January 2006, the Board remanded for further development. 


FINDINGS OF FACT

1.  Cirrhosis of the liver is not etiologically related to 
the veteran's service-connected diabetes mellitus and a 
preponderance of the evidence is against finding that it is 
related to service.

2.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver is not proximately due to or the 
result of the service-connected diabetes mellitus, nor was it 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in August 2002 and June 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to claims.

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board notes that since the last supplemental statement of 
the case issued in April 2006, additional evidence has been 
received.  Some of the evidence is duplicative of that which 
is already of record; however, some of it is new, has not 
been reviewed by the RO, and there is no indication of waiver 
of adjudication by the agency of original jurisdiction.  
However, the Board notes that the evidence is not relevant to 
the specific issues discussed infra and as such the Board 
finds that it is not prejudicial to the veteran for the Board 
to proceed.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

Analysis

Cirrhosis of the Liver 

The veteran essentially contends that he has cirrhosis of the 
liver secondary to service-connected diabetes mellitus.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran is service-connected for diabetes mellitus, type 
II, evaluated as 20 percent disabling.  Additionally, the 
veteran currently has cirrhosis of the liver as noted by 
multiple medical records in the claims folder.  The issue is, 
therefore, whether the veteran's cirrhosis of the liver was 
either caused or aggravated by his service-connected diabetes 
mellitus.  See Allen, supra.

Several reports have addressed the etiology of the veteran's 
cirrhosis of the liver.  Letters from I.K. Ahmad dated in May 
1999 and November 1999 noted that the veteran's chronic liver 
disease was secondary most likely to alcohol.  In the 
November 1999 letter, Dr. Ahmad also noted the veteran's 
history of being exposed to various aromatic compounds while 
working at General Motors.  A January 2000 report from C. 
Kerschen, D.O. noted that the veteran's extensive alcohol 
history was the most likely etiology of his liver cirrhosis.  
Treatment records dated from June 2001 and January 2003 from 
L.A. Chua, M.D. noted alcoholic liver cirrhosis.  In a 
January 2003 letter, Dr. Chua noted that he had treated the 
veteran for several years for his diabetes mellitus and 
opined that the veteran's chronic liver disease was as likely 
as not secondary to his long history of diabetes.  A March 
2003 VA examination report, which was based on review of 
claims folder and examination of the veteran, noted that 
cirrhosis of the liver was most likely secondary to alcohol 
etiology.  The examiner added that the veteran's cirrhosis of 
the liver was not likely caused by his diabetes mellitus.  In 
a November 2003 letter, H.G. Deery, M.D. noted the veteran's 
history of cirrhosis, probably related to alcohol or Agent 
Orange.  Pursuant to the Board's May 2004 Remand, VA afforded 
the veteran another liver examination in November 2004 by the 
same examiner, who conducted the March 2003 examination and 
who again reviewed the claims folder in conjunction with this 
examination of the veteran.  The examiner noted that 
cirrhosis of the liver was most likely secondary to alcohol 
use and was not likely caused or aggravated by diabetes 
mellitus.  Subsequently, the Board found another examination 
was necessary and in February 2006, the veteran was afforded 
another liver examination by a different examiner than the 
one who conducted the previous examinations.  The examiner 
reviewed the claims folder, including the various etiological 
opinions, in conjunction with examination of the veteran.  
The examiner noted an assessment of chronic liver disease and 
that cirrhosis was diagnosed in 1998/1999 prior to diagnosis 
of diabetes mellitus.  He opined that cirrhosis was not 
related to, not caused, or aggravated by diabetes mellitus 
and he concluded that he could not agree with Dr. Chua's 
opinion.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the various reports, letters, and 
records are more probative than the findings of Dr. Chua.  
Initially, it is noted that the VA examination reports were 
completed in conjunction with review of the claims as well as 
extensive examination of the veteran.  Next, Dr. Chua treats 
the veteran for his diabetes mellitus with no ostensible 
expertise with liver diseases.  It is notable that Dr. Chua 
does not offer any reason and bases for his opinion but 
simply provides a short one sentence statement that the 
veteran's liver disease is as likely as not secondary to his 
history of diabetes.  Additionally, Dr. Chua's January 2003 
letter appears to contradict his earlier treatment records 
noting alcoholic liver cirrhosis.  On the other hand, the 
various other reports were completed by specialists.  For 
example, Dr. Ahmed is associated with Michigan 
Gastroenterology Institute, Dr. Deery is associated with 
Northern Michigan Infectious Disease, and Dr. Kerschen in an 
Assistant Professor of Medicine and is associated with the 
Michigan State University Gastroenterology Department.  These 
physicians offered extensive reviews of the veteran's liver 
disability in addition to addressing the etiology of the 
veteran's liver disability.  Likewise, the VA examinations 
were liver examinations specifically ordered to address the 
veteran's liver disability.  Also, the VA examiners provided 
extensive reasons and bases for their findings.  In 
particular, the February 2006 VA examiner addressed all the 
relevant evidence of record, including Dr. Chua's opinion.  
The Board finds that the medical evidence, including Dr. 
Chua's own treatment records, noting that the veteran's 
cirrhosis was due to alcohol is more probative than Dr. 
Chua's letter stating that liver disability was due to 
diabetes mellitus.  Therefore, the overwhelming weight of 
evidence is against finding that the veteran's cirrhosis of 
the liver was caused by or aggravated by service-connected 
diabetes mellitus.  

While the veteran asserts that his liver disability is 
secondary to diabetes mellitus, the Board will also consider 
the veteran's claim on a direct basis to afford him all 
possible avenues of entitlement.  Initially, the Board notes 
that a link between the veteran's liver disability and Agent 
Orange has been raised in the record.  It has already been 
established that the veteran was exposed to herbicides in 
service as demonstrated by the grant of service connection 
for diabetes mellitus due to herbicide exposure.  However, 
service connection on a presumptive basis for liver 
disability based on herbicides exposure is not warranted.  It 
is not one of the listed disabilities for which presumptive 
service connection may be granted.  See 38 C.F.R. § 3.309(e); 
See Notice, 72 Fed. Reg. 32395-32407 (2007).

Service medical records are silent as to any findings of 
liver cirrhosis.  The examination report at service discharge 
noted a normal genitourinary system evaluation.  Indeed, the 
first indication of liver disability was not until around 
1998, which is 28 years after service discharge.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Additionally, there is no opinion which provides a 
nexus between cirrhosis of the liver and service. The veteran 
himself asserts that this disability is secondary to his 
service-connected diabetes mellitus. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that 
cirrhosis of the liver was caused or aggravated by service-
connected diabetes mellitus) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The veteran has also submitted a treatise related to diabetes 
mellitus, which includes a discussion of the complications 
resulting from the disability, in support of his claim.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding his particular case.
In sum, the preponderance of the evidence is against finding 
that cirrhosis of the liver was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16 .  In reaching such a determination, 
the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992). T he objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation. Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran is currently rated 20 percent disabled due 
to diabetes mellitus, 10 percent disabled due to peripheral 
neuritis of the left lower extremity, 10 percent disabled due 
to ulnar nerve neuropathy of the left upper extremities, 10 
percent for peripheral neuritis of the right lower 
extremities, and non-compensable for erectile dysfunction.  
He, therefore, does not meet the minimum schedular criteria 
for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disabilities.  On 
VA examination in March 2003, the veteran's extremities 
showed no cyanosis or clubbing, and there was minimal edema 
of both  lower legs.  Peripheral pulses were fairly well felt 
on both sides and equal.  Power was normal, and sensations 
were diminished over both feet and over the left fourth and 
fifth fingers and ulnar border of the left hand.  While 
tremors of both hands were present, the other parts of the 
upper extremities were intact.  Deep tendon reflexes, plantar 
reflects, and Romberg's test were all normal, and there were 
no flapping tremors.  Additionally, his diabetes mellitus was 
noted to be in good glycemic control with medication.  None 
of these service-connected disabilities prevent the veteran 
from being unemployable.  

The Board notes that the veteran is unemployable.  However, 
it is not due to his service-connected disabilities.  He has 
been shown to be unemployable as a result of his cirrhosis of 
the liver as noted in a January 2000 Ithaca Family Care 
Center letter, which stated that the veteran was considered 
permanently disabled because of liver cirrhosis, and the 
January 2000 letter from Dr. Kerschen noting that she was 
doubtful the veteran could do the physical labor required of 
his job.  Dr. Kerschen added that it was doubtful that the 
veteran could handle the stress of a full time job at this 
point.  However, as the Board denied service connection for 
cirrhosis of the liver supra, this disability may not serve 
to find the veteran unemployable.    

The veteran asserts that he is unemployable due to his 
service-connected disabilities, but there is no indication 
that these disabilities preclude him from gainful employment.  
The Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the veteran's situation as a 
result of his service-connected disabilities.  His service-
connected disabilities may affect his abilities to some 
degree, but there is no evidence that he is unable to perform 
some type of substantially gainful employment specifically as 
a result of them.  No medical professional has ever stated 
that the veteran's service-connected disabilities preclude 
him from obtaining or maintaining employment.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the- 
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for cirrhosis of the liver as secondary to 
or proximately caused by the veteran's service-connected 
diabetes mellitus is denied.

Entitlement to TDIU is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


